Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00896-CV

                                       Hugo ALANIZ,
                                         Appellant

                                               v.

                  Jose Maria AGUIRRE, Elias Aguirre Jr., Argelio Aguirre,
                         Jose Guadalupe Aguirre, and Elsa A. Lara,
                                        Appellees

                  From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-09-71
                         Honorable Jose Luis Garza, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellant, Hugo Alaniz, recover his costs of this appeal from appellees, Jose Maria
Aguirre, Elias Aguirre Jr., Argelio Aguirre, Jose Guadalupe Aguirre, and Elsa A. Lara.

       SIGNED December 2, 2015.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice